
	
		II
		112th CONGRESS
		2d Session
		S. 3505
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Shaheen (for
			 herself and Mr. Risch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure the efficient use of taxpayer dollars in
		  construction-related contracts for reconstruction efforts in Afghanistan by
		  requiring reporting to Congress by Federal agencies that refuse to implement,
		  or only partially concur with, SIGAR recommendations to seek reimbursement for
		  failure by a contractor or subcontractor to successfully complete a contract
		  due to poor contractor performance, cost overruns, or other
		  reasons.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afghanistan Contractor
			 Accountability Act of 2012.
		2.Reporting
			 requirement for Federal agencies with construction contracts in Afghanistan
			 that do not comply with SIGAR recommendations regarding reimbursement for poor
			 contractor performance, cost overruns, or other reasons
			(a)In
			 generalNot later than 30 days after the end of the 60-day period
			 for an audited executive agency to respond to a covered final audit report
			 submitted to the agency by the Special Inspector General for Afghanistan
			 Reconstruction, or 30 days after an executive agency responds to a covered
			 audit report with a non-concur or partial concur response, the head of the
			 executive agency shall submit to Congress a report with an explanation for the
			 failure to respond or the non-concur or partial concur response.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 covered final audit report means a final audit report issued by
			 the Special Inspector General for Afghanistan Reconstruction that includes a
			 recommendation for an executive agency to seek reimbursement for failure by a
			 contractor or subcontractor to successfully complete a construction contract
			 due to poor contractor performance, cost-overruns, or other reasons that would,
			 if implemented, result in at least $500,000 in savings; and
				(2)the term
			 executive agency has the meaning given the term in section 133 of
			 title 41, United States Code.
				
